      Case 3:20-cv-00032-LC-MAF Document 23 Filed 09/10/21 Page 1 of 2


                                                                       Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION


CHRISTOPHER R. MULLINS,

      Petitioner,

vs.                                               Case No.: 3:20cv032-LAC-MAF

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

     Respondent.
___________________________________/


                                   ORDER
      This cause comes on for consideration upon the Magistrate Judge’s Report and

Recommendation dated July 26, 2021. ECF No. 19. The parties were furnished a

copy of the Report and Recommendation and have been afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of the objections filed. ECF No. 22.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.



      Accordingly, it is ORDERED:
      Case 3:20-cv-00032-LC-MAF Document 23 Filed 09/10/21 Page 2 of 2


                                                                         Page 2 of 2

      1. The Report and Recommendation, ECF No. 19, is accepted and adopted as

the Court’s opinion.

      2. Petitioner’s § 2254 petition for writ of habeas corpus, ECF No. 1, is

DENIED,

      3. The request for a certificate of appealability is DENIED because Petitioner

has not made a substantial showing of the denial of a constitutional right.

      4. The Clerk must enter judgment stating, “The petition for a writ of habeas

corpus under 28 U.S.C. § 2254, ECF No. 1, is DISMISSED without prejudice.

      DONE AND ORDERED this 10th day of September, 2021.


                                   s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv032-LC-MAF
